DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 1/21/2021 has been entered. Claims 1-6 and 8-13 have been amended. Claims 15-20 have been added. Claims 1-20 are still pending in this application, with claims 1 and 8 being independent.


Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 line 3-4 should read “…transmitting, to a base station, a first random access preamble   Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “determining whether a counter associated with preamble transmission power ramping based on the selected second transmission beam” is vague and indefinite because it is not clear what is being determined with respect to the counter. This makes the claim indefinite because metes and bounds of the claim cannot be determined. For examination purposes, the claim limitation is interpreted as determining a counter associated with preamble transmission power ramping.
Claim 8 also includes similar limitation as claim 1 above. Therefore, claim 8 is also rejected as being indefinite for the same reasons mentioned above for claim 1. 
Claims 2-7 and 9-20 are also rejected as being indefinite because they are depended upon the rejected base claims as set forth above. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2014/0376466, provided in Applicant’s IDS dated 02/06/2020; hereinafter Jeong) in view of Deng et al. (US 2019/0104549, hereinafter Deng).

Regarding claim 1, Jeong discloses a method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a first random access preamble using a first transmission beam based on a first power [Jeong discloses that (as shown in Step 309, Figure 3) the MS transmits the random access preamble using the determined Tx beams (Jeong paragraph 0048). The Tx power of the preamble can be determined as per equation 2 (Jeong paragraph 0056)];
Identifying that a random access response is not received from the base station as a response to the first random access preamble; selecting a second transmission beam for transmitting a second random access preamble [Jeong Figure 6 step 613 discloses a step in which MS determines whether the random access response is received or not (Jeong paragraph 0077) When no response is received, the MS increases Tx power of the preamble and retransmits the random access preamble (i.e. transmits a second random access preamble) (Jeong paragraph 0088).The MS may retransmit the preamble using other beam (Jeong paragraph 0040)];
Determining whether a counter associated with preamble transmission power ramping based on the selected second transmission beam [a transmission count ramping cycle for increasing the Tx power based on the number of preamble may be determined (see Jeong paragraph 0069)];
Identifying a second power for transmitting the second random access preamble based on the counter associated with preamble transmission power ramping; and transmitting, to the base station, the second random access preamble using the second transmission beam based on the second power [As mentioned above, when no response is received, the MS increases Tx power (identifying a second Tx power) of the random access preamble and transmits the random access preamble again (see Jeong paragraph 0088); which can be transmitted using another beam (Jeong paragraph 0040)]. 

However, in the same or similar field of invention, Deng discloses that a UE may retransmit PRACH such that the transmission power may be determined based on initial power, PRACH transmission counter and PRACH power ramping factor (see Deng paragraphs 0312 and 0314-0315).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong and Deng to have the features of determining a counter associated with preamble transmission power ramping based on the selected transmission beam, and identifying a second power for transmitting the second random access preamble based on the counter associated with preamble transmission power ramping. The suggestion/motivation would have been to improve radio link robustness (Deng paragraph 0184).

Regarding claim 8, Jeong discloses a terminal in a wireless communication system, the terminal comprising: a transceiver; and at least one processor configured to: transmit, to a base station via the transceiver, a first random access preamble using a first transmission beam based on a first power [Jeong discloses that (as shown in Step 309, Figure 3) the MS transmits the random access preamble using the determined Tx beams (Jeong paragraph 0048). The Tx power of the preamble can be determined as per equation 2 (Jeong paragraph 0056).Jeong Figure 8 discloses a UE which includes a processor, storage, controller, etc. (Jeong Figure 8, paragraphs 0091-0100)],
Identify that a random access response is not received from the base station as a response to the first random access preamble, select a second transmission beam for transmitting a second random access preamble [Jeong Figure 6 step 613 discloses a step in which MS determines whether the random access response is received or not (Jeong paragraph 0077) When no response is received, the MS increases Tx power of the preamble and retransmits the random access preamble (i.e. transmits a second random access preamble) (Jeong paragraph 0088).The MS may retransmit the preamble using other beam (Jeong paragraph 0040)],

Identify a second power for transmitting the second random access preamble based on the counter associated with preamble transmission power ramping, and transmit, to the base station via the transceiver, the second random access preamble using the second transmission beam based on the second power [As mentioned above, when no response is received, the MS increases Tx power (identifying a second Tx power) of the random access preamble and transmits the random access preamble again (see Jeong paragraph 0088); which can be transmitted using another beam (Jeong paragraph 0040)].
Although Jeong discloses regarding a transmission count ramping cycle (see above), Jeong does not expressly disclose the features of determining a counter associated with preamble transmission power ramping, and identifying a second power based on the counter. 
However, in the same or similar field of invention, Deng discloses that a UE may retransmit PRACH such that the transmission power may be determined based on initial power, PRACH transmission counter and PRACH power ramping factor (see Deng paragraphs 0312 and 0314-0315).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong and Deng to have the features of determining a counter associated with preamble transmission power ramping based on the selected transmission beam, and identifying a second power for transmitting the second random access preamble based on the counter associated with preamble transmission power ramping. The suggestion/motivation would have been to improve radio link robustness (Deng paragraph 0184).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Deng, and further in view of Frenger et al. (US 2018/0317159, hereinafter Frenger).

Regarding claim 7, Jeong and Deng disclose the method of claim 1. Jeong and Deng further disclose that a synchronization signal and broadcast channel may be received in one specific transmit 
However, in the same or similar field of invention, Frenger discloses that different synchronization signals may be signaled in different antenna beams (Frenger paragraph 0061); indicating different SSBs correspond to different beams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong, Deng and Frenger to have the feature of different SSBs correspond to different beams. The suggestion/motivation would have been to reduce the amount of broadcasted access information in a radio network and allow for flexible and dynamic usage of different access parameters (Frenger paragraph 0037).

Regarding claim 14, Jeong and Deng disclose the terminal of claim 8. Jeong and Deng further disclose that a synchronization signal and broadcast channel may be received in one specific transmit beam (Deng paragraphs 0272-0275). Jeong and Deng do not expressly disclose wherein different SSBs correspond to different beams. 
However, in the same or similar field of invention, Frenger discloses that different synchronization signals may be signaled in different antenna beams (Frenger paragraph 0061); indicating different SSBs correspond to different beams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeong, Deng and Frenger to have the feature of different SSBs correspond to different beams. The suggestion/motivation would have been to reduce the amount of broadcasted access information in a radio network and allow for flexible and dynamic usage of different access parameters (Frenger paragraph 0037).


Allowable Subject Matter

Claims  2-6, 9-13 and 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments

Rejection under non-statutory double patenting is withdrawn in view of terminal disclaimer filed on 1/21/2021. Applicant’s rest of the arguments filed on 1/21/2021 are moot in view of the new grounds of rejection necessitated by the amendment. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414